Exhibit 99.3 June 10, 2013 British Columbia Securities Commission Alberta Securities Commission Saskatchewan Securities Commission Manitoba Securities Commission Ontario Securities Commission Autorite des marches financiers New Brunswick Securities Commission Nova Scotia Securities Commission Prince Edward Island Securities Commission Securities Commission of Newfoundland and Labrador Dear Sirs/Mesdames: Re:Medicure Inc. Change of Auditor Notice dated 2013/05/31 Pursuant to National Instrument 51-102 (Part 4.11), we have read the above-noted Change of Auditor Notice and confirm our agreement with the information contained in the Notice pertaining to our firm. Yours sincerely, cc: The Board of Directors, Medicure Inc. A member firm of Ernst & Young Global Limited
